DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered. Claims 1, 15, 19, 41, 44-45 and 54-67 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)

Claims 44 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01)
Claim 44 recites “present a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the first headset to subsequently provide object location indications to the second headset responsive to the first headset identifying respective objects within the threshold distance to the first headset”. However, there is not disclosure in specification of this feature, so the language constitutes new matter. 
Claim 44 fails to comply with the written description requirement, and is not supported by the original disclosure and therefore constitutes new matter. (See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 15, 19, 41 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Kuhn U.S. Patent Application 20190014206, and further in view of Dayal U.S. Patent Application 20170032787.
Regarding claim 1, Salter discloses a headset, comprising:
a first headset, the first headset comprising:
a housing (paragraph [0012]: augmented reality display device 104 takes the form of a head-mounted display device);
at least one processor in the housing (controller 320; see fig. 2);
at least a first vibrator accessible to the at least one processor and coupled to the housing (paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user); and
storage accessible to the at least one processor, coupled to the housing, and comprising instructions executable by the at least one processor (paragraph [0022]: Display system 300 further comprises a controller 320 having a logic subsystem 322 and a storage subsystem 324 in communication with the sensors... Storage subsystem 324 comprises instructions stored thereon that are executable by logic subsystem 322) to:
track a first person as the person walks along (paragraph [0022]: to identify location and movements of a user; paragraph [0020]: display system 300 may comprise a global positioning (GPS) subsystem 316 to allow a location of the display system 300 to be determined); 
based on tracking the first person, actuate the first vibrator at a first time to alert the person (paragraph [0052]: at 916, method 900 may include emitting one or more sounds from speakers indicating a presence of an object or objects; paragraph [0016]: This interface may be visual… audible, e.g., where a set of sounds indicates to the user presence and proximity of data, and/or may take any other suitable form (e.g. tactile/haptic). In this way, a user may be alerted to digital information embedded in a user's physical environment even when the information is out of sight of the user; paragraph [0016]: The indications may be provided by a user interface that is persistent or non-persistent (e.g. displayed upon user request); paragraph [0049]: the visual indicators may take the form of markers. Further, an appearance of the markers may indicate information such as a direction to turn to view the object).
Salter discloses all the features with respect to claim 1 as outlined above. However, Salter fails to disclose tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk; based on tracking the first visually-impaired person as the first visually-impaired person walks along the sidewalk, actuate the first vibrator at a first time to alert the first visually-impaired person of an object on the sidewalk that is within a threshold distance; map the object to its current physical geolocation; and provide data indicating the current physical geolocation of the object to another device associated a second visually-impaired person different from the first visually-impaired person. 
Kuhn discloses tracking a first person as the first person walks along; based on tracking the first person as the first person walks along, actuate the first vibrator at a first time to alert the first person of an object on the walk that is within a threshold distance (paragraph [0057]: when a user moves within a threshold distance of an object associated with a task (or, likewise, when a user finds all or a required threshold of objects associated with tasks), the mobile device or the tracking device of the user can emit a notification, such as an audio sound, a vibration);
map the object to its current physical geolocation; and provide data indicating the current physical geolocation of the object to another device associated a second person different from the first person (paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device.
Salter as modified by Kuhn discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Kuhn fails to disclose tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk.
Dayal discloses tracking a first visually-impaired person as the first visually-impaired person walks along on a sidewalk (paragraph [0044]: The smart necklace is particularly well suited to assist blind or visually impaired users in their daily lives. The smart necklace is adapted to provide a variety of information based on requests from the user and detected environmental data. For example, the smart necklace can identify objects within a particular field of view (FOV) as well as provide depth information regarding the objects to the user, provide navigation instructions to the user to indoor and outdoor locations as well as learn labels for new objects, people and places so that the smart necklace can later identify the labeled objects, people and places).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Claim 15 recites the functions of the apparatus recited in claim 1 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the method steps of claim 15.
Claim 19 recites the functions of the apparatus recited in claim 1 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 1 applies to the medium steps of claim 19.

Regarding claim 41, Salter as modified by Kuhn and Dayal discloses the apparatus of Claim 1, wherein the instructions are executable to: 
track the first visually-impaired person using computer vision and input from a camera (Dayal’s paragraph [0044]: The smart necklace is particularly well suited to assist blind or visually impaired users in their daily lives. The smart necklace is adapted to provide a variety of information based on requests from the user and detected environmental data. For example, the smart necklace can identify objects within a particular field of view (FOV) as well as provide depth information regarding the objects to the user, provide navigation instructions to the user to indoor and outdoor locations as well as learn labels for new objects, people and places so that the smart necklace can later identify the labeled objects, people and places; paragraph [0005] Wearable cameras provide recording and documenting of a user's experience, often from the same or similar point of view or field of view (FOV) of the user). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device; and combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Regarding claim 44, Salter as modified by Kuhn and Dayal discloses the apparatus of Claim 1, wherein the instructions are executable to: 
present a graphical user interface (GUI) on a display, the GUI comprising an option that is selectable to configure the first headset to subsequently provide object location indications to the second headset responsive to the first headset identifying respective objects within the threshold distance to the first headset (Dayal’s paragraph [0297]: The webpage may include one or more selectable objects, such as a hyperlink, a button, a field for receiving text, or the like. In that regard, the user may request to provide input to the webpage... The mobile processor 211 may receive the request to select the hyperlink and may transmit the request to the external mobile device 292; Kuhn’s paragraph [0057]: when a user moves within a threshold distance of an object associated with a task (or, likewise, when a user finds all or a required threshold of objects associated with tasks), the mobile device or the tracking device of the user can emit a notification, such as an audio sound, a vibration; paragraph [0060]: The tracking device interface can further display an approximate location of each tracking device (for instance, within a map interface), and a direction or heading associated with each tracking device or the closest tracking device relative to the user; paragraph [0063]: the tracking device interface can indicate a position or rank among a group of users that the user 602 completed the scavenger hunt. For instance, if the user 602 was the third user of a group of users to complete the scavenger hunt, the mobile device 604 can display the text “Congratulations, you've placed third in the scavenger hunt!”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter’s to use vibration elements to alert user as taught by Kuhn, to improve performance in order to reduce the power requirements of the tracking device; and combine Salter and Kuhn’s to track visually-impaired person as taught by Dayal, to provide unobtrusive device which augments a user's environmental awareness and social interaction with depth perception and object recognition.

Claim 45 recites the functions of the apparatus recited in claim 41 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 41 applies to the method steps of claim 45.

Claim 60 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Kuhn U.S. Patent Application 20190014206, in view of Dayal U.S. Patent Application 20170032787, and further in view of Sullivan U.S. Patent Application 20180299888.
Regarding claim 60, Salter as modified by Kuhn and Dayal discloses all the features with respect to claim 1 as outlined above. However, Salter as modified by Kuhn and Dayal fails to disclose the object is a tree that has fallen on the sidewalk.
Sullivan discloses the object is a tree that has fallen on the sidewalk (paragraph [0033]: Conditions that may give rise to the operating delta being exceeded (131) can include, but are not limited to, a fallen tree across a sidewalk, interference by a pedestrian or animal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Salter, Kuhn and Dayal’s to detect fallen tree as taught by Sullivan, to resolve conflicts without substantially increasing the communication traffic on the network.

Claim 66 recites the functions of the apparatus recited in claim 60 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 60 applies to the method steps of claim 66.

Allowable Subject Matter

Claim 54-59, 61-65 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 54, 61 and 67 are about receiving the data indicating the current physical geolocation of the object; track the second visually-impaired person as the second visually-impaired person walks along on the first sidewalk; based on tracking the second visually-impaired person as the second visually-impaired person walks along the first sidewalk, actuate the second vibrator at a second time to provide directions to divert the second visually-impaired person one or more of: to a second sidewalk different than the first sidewalk, away from the object; wherein the second time is subsequent to the first time.
Salter 20140375683, Kuhn 20190014206, and Dayal 20170032787 combined cannot teach these features perfectly. These limitations when read in light of the rest of the limitations in the claim and the claims to which it depends make the claim allowable subject matter.

Claim 55-59 depends on claim 54, are allowed base on same reason as claim 54.
Claim 62-65 depends on claim 61, are allowed base on same reason as claim 61.

Response to Arguments

Applicant's arguments filed 5/4/2022, page 12-13, with respect to the rejection(s) of claim(s) 1, 15 and 19 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Salter U.S. Patent Application 20140375683 in view of Kuhn U.S. Patent Application 20190014206, and further in view of Dayal U.S. Patent Application 20170032787, as outlined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616